DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character “steel reinforcement 13” (paragraph 0046).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “11” has been used to designate both “round bar 11” (paragraph 0046) and “ridges 11” (paragraph 0049).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the second cylindrical body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 and 10 repeats features of claim 1 and 7 respectively. Claim 1 and 7 already defines “at least one concrete panel”. The term “at least one” is interpreted as one or more of the elements. Therefore, claims 4 and 12, is merely repeating limitations already disclosed in claims 1 and 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freitag et al. (US 2018/0195251).
With regards to claim 1 and 4, Freitag et al. discloses a mechanically stabilized earth (MSE) retaining wall (90), comprising: at least one concrete panel (9), the panel having a generally planar body with a frontside (95), a backside (96), and a surrounding peripheral edge (figure 1), the panel having a cavity (50) extending from the backside into the body (figure 2); a plastic pipe (2) having an elongated body extending between first and second ends (figure 3), the plastic pipe situated within the body of the panel in a position so that the elongated body of the pipe is generally horizontal from a front elevation view vantage point of the panel and is generally parallel with the backside of the panel from a top view vantage point of the panel (figure 4-12), the elongated body extending through the cavity, the first and second ends residing within the concrete panel; a steel rod having an elongated body extending between first and second ends, the rod situated inside of the pipe (paragraph 0092); a flexible, generally flat, geosynthetic strip (3) extending from backfill soil adjacent to the backside of the panel, into the cavity of the panel, around the elongated body of the plastic pipe, out of the cavity, and into the backfill soil (figures 1-12).
As to claim 2, Freitag et al. discloses wherein the steel rod is a rebar (paragraph 0092).
As to claim 3, Freitag et al. discloses wherein the plastic pipe is made of PVC (paragraph 0025 and 0107).
As to claim 5, Freitag et al. discloses wherein an end associated with the cavity in the panel is U- shaped from a side view vantage point of the panel, in order to permit easy passage of the geosynthetic strip around the plastic pipe during installation of the geosynthetic strip (figure 4-5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freitag et al. (US 2018/0195251) in view of Anderson et al. (US 5,839,855).
As to claim 6, Freitag et al. discloses the invention substantially as claimed. However, Freitag et al. is silent about further comprising a cylindrical body having a elongated body extending between first and second ends, the cylindrical body situated within the cavity of the panel in a position so that the elongated body of the cylindrical body is generally horizontal from the front elevation vantage point of the panel and is generally parallel with the backside of the panel as well as the plastic pipe from the top view vantage point of the panel, and wherein the geosynthetic strip extends past the underside of the cylindrical body prior to extending around the elongated body of the plastic pipe, and wherein the strip extends, prior to extending out of the cavity, clockwise around the cylindrical body, then counterclockwise around the plastic pipe thereby being bound under a part of the strip already around the plastic pipe, and then past the underside of the cylindrical body thereby being bound under a part of the strip already around the cylindrical body. Anderson discloses a concrete panel for a mechanically stabilized earth (MSE) wall, the panel including a generally planar body with a frontside, a backside, and a surrounding peripheral edge, the panel having a cavity extending from the backside into the body; a steel rod (24, 123; figures 2-7 and 18) having an elongated body extending between first and second ends; and further comprising a cylindrical body (56) having a elongated body extending between first and second ends, the cylindrical body situated within the cavity of the panel in a position so that the elongated body of the cylindrical body is generally horizontal from the front elevation vantage point of the panel and is generally parallel with the backside of the panel as well as the plastic pipe from the top view vantage point of the panel, and wherein the geosynthetic strip extends past the underside of the cylindrical body prior to extending around the elongated body of the plastic pipe, and wherein the strip extends, prior to extending out of the cavity, clockwise around the cylindrical body, then counterclockwise around the plastic pipe thereby being bound under a part of the strip already around the plastic pipe, and then past the underside of the cylindrical body thereby being bound under a part of the strip already around the cylindrical body (figure 6). It would have been obvious to one of ordinary skill in the art to modify the retaining wall of Freitag et al. to include the steel rod and cylindrical body as taught by Anderson et al., since it would provide a stabilizing element to clamp against the walls of the cavity. 
With regards to claim 7 and 10, Freitag et al. discloses a mechanically stabilized earth (MSE) retaining wall (90), comprising: at least one concrete panel (9), the panel having a generally planar body with a frontside (95), a backside (96), and a surrounding peripheral edge (figure 1), the panel having a cavity (50) extending from the backside into the body (figure 2); a first cylindrical body, the first cylindrical body being a plastic pipe (2) having an elongated body extending between first and second ends (figure 3), the plastic pipe situated within the body of the panel in a position so that the elongated body of the pipe is generally horizontal from a front elevation view vantage point of the panel and is generally parallel with the backside of the panel from a top view vantage point of the panel (figure 4-12), the elongated body extending through the cavity, the first and second ends residing within the concrete panel; a steel rod having an elongated body extending between first and second ends, the rod situated inside of the pipe, and a flexible, generally flat, geosynthetic strip extending from backfill soil adjacent to the backside of the panel (paragraph 0092; figures 1-12). Freitag et al. discloses the invention substantially as claimed. However, Freitag et al. is silent about a second cylindrical body having an elongated body extending between first and second ends, the second cylindrical body situated within the cavity of the panel in a position so that the elongated body of the second cylindrical body is generally horizontal from the front elevation vantage point of the panel and is generally parallel with the backside of the panel as well as the first cylindrical body from the top view vantage point of the panel; and a flexible, generally flat, geosynthetic strip extending from backfill soil adjacent to the backside of the panel, the strip extending into the cavity past the underside of second cylindrical body, then clockwise around the first cylindrical body, then clockwise around second cylindrical body, then counterclockwise around the first cylindrical body thereby being bound under a part of the strip already around the first cylindrical body, and then past the underside of second cylindrical body thereby being bound under a part of the strip already around second cylindrical body.
 Anderson discloses a concrete panel for a mechanically stabilized earth (MSE) wall, the panel including a generally planar body with a frontside, a backside, and a surrounding peripheral edge, the panel having a cavity extending from the backside into the body; a steel rod (24, 123; figures 2-7 and 18) having a first cylindrical body having an elongated body extending between first and second ends; a second cylindrical body (56) having a elongated body extending between first and second ends, the cylindrical body situated within the cavity of the panel in a position so that the elongated body of the cylindrical body is generally horizontal from the front elevation vantage point of the panel and is generally parallel with the backside of the panel as well as the plastic pipe from the top view vantage point of the panel, and wherein the geosynthetic strip extends past the underside of the cylindrical body prior to extending around the elongated body of the plastic pipe, and wherein the strip extends, prior to extending out of the cavity, clockwise around the cylindrical body, then counterclockwise around the plastic pipe thereby being bound under a part of the strip already around the plastic pipe, and then past the underside of the cylindrical body thereby being bound under a part of the strip already around the cylindrical body (figure 6). It would have been obvious to one of ordinary skill in the art to modify the retaining wall of Freitag et al. to include the steel rod and cylindrical body as taught by Anderson et al., since it would provide a stabilizing element to clamp against the walls of the cavity.
As to claim 8, Freitag et al. discloses wherein the steel rod is a rebar (paragraph 0092).
As to claim 9, Freitag et al. discloses wherein the plastic pipe is made of PVC (paragraph 0025 and 0107).
As to claim 11, Freitag et al. discloses wherein an end associated with the cavity in the panel is U- shaped from a side view vantage point of the panel, in order to permit easy passage of the geosynthetic strip around the plastic pipe during installation of the geosynthetic strip (figure 4-5).
As to claim 12, Freitag et al. as modified discloses wherein the second cylindrical body (56) is solid plastic rod without a throughway (col. 4, lines 27-49; col. 7, lines 16-33; “PVC rod” figure 6). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678